DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species II, claims 13-20 in the reply filed on December 22, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno U.S. Patent Application Publication No. 2002/0035515 in view of Komei U.S. Patent No. 4,894,717.
Regarding claim 13, Moreno discloses a secured delivery system comprising: a housing (202) defining an enclosed structure; an exterior face located on the housing (Figure 2); first and second exterior access doors on the exterior face (paragraph [0029]); a refrigerated delivery locker, having a refrigeration system located within the housing, which can be accessed through the first exterior access door (paragraph [0071]); a parcel locker located within the housing which can be accessed through the second exterior access door (paragraph [0022]; “the system 100 is not limited to and may include any size, shape or configuration of lockers. Further, a locker 120 may be utilized by itself or in combination with other lockers, which may also be of a different size, shape, configuration and features. Examples of the numerous variations of a locker 120 contemplated by the present invention include, but are not limited to, a garage (for example, one used to securely store an automobile, furniture, or other large item), a mailbox used to store parcels or letters (for example, one provided by FedEx.RTM., a mobile locker (e.g., a shipping container or U-Haul.RTM. vehicle/trailer which is capable of being transported to a designated address for subsequent on-site storage of goods), a single compartment locker, a multiple compartment locker, a refrigerated locker for holding perishable items, a heated locker (for example, for storing delivered pizza), a self-sterilizing locker, and a clothing locker (for example, for storing dry cleaning).”); a securing means located on the housing and within the lockers for securing the lockers to prevent unauthorized access to the lockers (paragraph [0025]); a user interface on the exterior face configured to accept user input (paragraph [0043]); and a detection means in the lockers for detecting whether a locker is empty or occupied (paragraph [0056]); a central control unit connected to the securing means and detection means (paragraph [0032]); wherein the refrigerated delivery locker is configured to be turned on and off in response to input from the central control unit (paragraphs [0056] and [0071]),-4-Response to Requirementfor RestrictionApplication No. 16/740,325 but fails to explicitly disclose an interior face located on the housing; first and second interior access doors on the interior face (i.e., rear side); a second user interface on the interior face configured to accept user input (column 2, lines 64 and 65) Mailed October 22, 2021Attorney Reference No. Green 1.01wherein the system is configured to be built into an exterior wall of a building, and wherein the lockers are accessible from either side of the wall the system is built into (column 4, line 60 through column 5, line 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moreno in order to provide lockers and an input device that are accessible on exterior and interior sides of the system since doing so would provide greater security to delivery recipients as well as providing the convenience of not having to go outside to receive deliveries.  Such a modification would provide the convenience to delivery personnel of delivering items without having to enter a building.

Regarding claim 16, Moreno discloses a secured delivery receptacle system wherein the central control unit comprises a central processing unit (214); an electronic storage drive (218); a transmitter/receiver (216); and a means for connecting to the internet (220).
Regarding claim 17, Moreno as modified by Komei disclose a comm interface (216 of Moreno) for connecting to the internet, but fails to explicitly disclose Ethernet ports for accepting a wired local area network connection or an LTE enabled sim card and a transceiver enabling communication over an LTE network.  Official Notice is taken that Ethernet ports and LTE hardware are well-known elements of hardware used for enabling internet connectivity in systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ethernet ports for accepting a wired local area network connection or an LTE enabled sim card and a transceiver enabling communication over an LTE network since doing so would yield predictable results.
Regarding claim 18, Moreno as modified by Komei disclose a camera configured to capture images or video from the exterior face of the unit, wherein the camera is connected to the central control unit (paragraph [0035] and [0037] of Moreno; “controlled and monitored by the processor 206”), but fails to explicitly disclose wherein the captured image or video files are stored on the electronic storage drive.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store captured image or video files on the electronic storage drive since doing so would allow for viewing and analysis of captured video or video files at a later time.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno U.S. Patent Application Publication No. 2002/0035515 in view of Komei U.S. Patent No. 4,894,717 and further in view of Motoyama U.S. Patent No. 9,453,758.

Regarding claim 19, Moreno discloses a secured delivery receptacle system further comprising a plurality of refrigerated delivery lockers; and a plurality of parcel lockers (paragraph [0071]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno U.S. Patent Application Publication No. 2002/0035515 in view of Komei U.S. Patent No. 4,894,717 and further in view of Dade et al. U.S. Patent Application Publication No. 2017/0215620 (hereinafter Dade).
Regarding claim 20, Moreno as modified by Komei discloses a secured delivery receptacle system including a refrigeration system, but fails to explicitly disclose a refrigerant; an intake air vent within the housing beginning at the exterior face; an output air vent within the housing ending at the exterior face; a convection-based heat exchanger located within the housing and attached to the air vents; a compressor located within the housing; an expansion valve located within the housing; an interior fan located within the refrigerated delivery locker; a second heat exchanger located within or attached to the refrigerated delivery locker; refrigerant lines connecting the convection-based heat exchanger, compressor, expansion valve, and second heat exchanger; insulating material located within or lining the walls of the locker; and a thermometer located within the refrigerated delivery locker configured to start the compressor upon the locker reaching a specified temperature by signaling the central control unit.
Dade discloses a secured delivery receptacle system including a refrigeration system comprising a plurality of conventional refrigeration components: an intake air vent within the housing beginning at the exterior face; an output air vent within the housing ending at the exterior face (inherent components of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        January 25, 2022